UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx

UNITED STATES OF AMERICA,

19-CR-901 (JPO)

-v-

DECLARATION

JOAO CORCINO,
Defendant.

anna x

 

Pursuant to 28 U.S.C. § 1746, under the penalty of perjury, I hereby declare as follows:
1. I am the defendant in the above-entitled action.

om I submit this declaration in support of my attorney’s motion to suppress evidence
of a statement made by me and to suppress evidence derived from an illegal search and seizure .

Be On October 7, 2019, I was arrested in my home which is located at 615 West 1734
Street, Apartment 3D, New York , New York. I live at that location.

4, On that day, at approximately 6:00 P.M. I was leaving my apartment building as I
had a work appointment. When I was in the lobby of my building I was confronted by several
Law Enforcement Agents who demanded that I show them identification. After I showed them
my passport, they told me I needed to prove to them that I live in that building. I was not permitted
to leave the building. I showed them I had a key to the mailbox and opened the mailbox to show
them I lived in the building. They still would not let me leave and told me I needed to show them
proof that I live in the building. They then told me to show them some letters which have my
name address on them. I did not have any mail on my person, so they told me to go back upstairs
to my apartment to retrieve some mail. When we reached my apartment, number 3D, I asked the
officer to wait in the hall while I retrieved a piece of mail. When I opened the door a police officer
pushed in behind me saying, “I have to follow you in case you have a gun.” The police then
entered my apartment against my will.

5. From the moment the officers stopped me in the lobby of my building, I believed I
was in custody and was not free to leave my building. The officers asked me several questions
both in the lobby and in my apartment, without ever having read me my Miranda warnings.

6. I understand my lawyer will make legal arguments why Law Enforcement should not
have been permitted to enter my residence and seize any items. I live at the address where I was
arrested. I believe the police seized 23 bottles of “GHB” as well a quantity of methamphetamines.
I have a privacy interest in that location. I also believe law enforcement seized my telephone.

7. I declare under the penalty of perjury that the foregoing is true and correct.
Dated: March 10, 2020
New York, New York
‘ \
[VA

J ) Corcino Oo
Sworn to before me this
10th/day 9f Match 2020
(

      
   
 

az fKeah zoe -
No CURA To mA. Gating oo 3 /roldyo.
jxe Swore (TS ACCHMAS .

PATRICK J. JOYCE
Notary Public, State of New York
No. 02005039969
Qualified in New York County
Commission Expires March 6, 209
